Per Curiam.
This is an action for damages arising out of an accident caused by the act of the defendant’s truck in running into a line of cars that was standing still awaiting the traffic signal to proceed. Mrs. Elsie M. Deal, in a ear belonging to her husband, Clark J. Deal, was injured by the impact. Defendant admits liability. The' verdict was for $5,000 for the injured woman, Mrs. Deal, and $500 to the husband, Clark J. Deal, for expense in repairing-the automobile, for doctors’ bills and for loss of consortium.
The rule goes only to the alleged excessive damages awarded Elsie M. Deal. Whether the damages are excessive depends upon whether a diseased condition of Mrs. Deal’s fallopian tubes is attributable to the accident; and this is a matter that must be determined by expert medical testimony. There were three medical witnesses; Dr. Lyons, the attending physician, Dr. fiance who has specialized in genito-urinary work, these two being called by the plaintiff, and Dr. Correll, *731head surgeon of the Easton Hospital, called by the defense. Dr. Lyons attributes the condition to the accident, though he adds that he is not a specialist in that line and that he had in fact advised his patient to go to a specialist. Dr. •Correll states positively that there is no relation between the disease and the trauma. Dr. Hance is very guarded, and we are unable to find in his testimony anything more specific than that in his opinion the injury did not of itself cause the trouble, but that if there had been an existing infection the accident would lower the resistance. The indications are that there was no existing infection as no previous trouble •of that kind is testified to; in fact, its existence is denied.
We are not satisfied that the testimony is sufficient to justify a verdict founded upon a causal relation between the injury and the disease. It is obvious that the verdict was founded in part upon the hypothesis. To that extent the verdict is excessive and therefore there should be a new trial.
The rule will be made absolute.